Citation Nr: 0400198	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.  

2.  Entitlement to nonservice-connected pension.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs, 
which denied service connection for a psychiatric disability, 
claimed as schizophrenia, and denied entitlement to 
nonservice-connected pension.  He responded with a Notice of 
Disagreement received in June 2002 regarding these 
determinations, and was furnished a September 2002 Statement 
of the Case by the RO.  He then filed an October 2002 VA Form 
9, perfecting his appeal of these issues.  A personal hearing 
before a member of the Board was requested by the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

The Board notes that in the veteran's October 2002 VA Form 9, 
he requested a personal hearing in Washington, D.C., before a 
member of the Board.  Such a hearing was scheduled for June 
2003, and the veteran was so notified in February 2003.  In a 
letter received in April 2003, the veteran informed the VA 
that he was currently incarcerated in a federal prison, and 
would not be able to attend his scheduled hearing; 
nevertheless, the veteran indicates that he still desires a 
hearing.

The U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that the VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  E.g. Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  Bolton, 8 Vet. App. at 191, quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present 
case, the veteran has stated that he is unavailable for a 
personal hearing in Washington, D.C.; however, a hearing may 
be arranged for the veteran through the use of video-
conference technology.  See 38 U.S.C.A. § 7107(d) (West 
2002).  Therefore, this claim is remanded in order to afford 
the veteran a video conference hearing at the prison facility 
at which he is currently located.  

The RO should schedule the veteran for a 
video conference hearing at the Federal 
Correctional Center in Coleman, FL as 
soon as practicable.  The veteran should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of his appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


